IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


PETITION OF : COMMONWEALTH OF           : No. 560 MAL 2014
PENNSYLVANIA                            :
                                        :
IN THE INTEREST OF: O.M. A MINOR        : Petition for Allowance of Appeal from the
                                        : Order of the Superior Court


                                     ORDER


PER CURIAM

     AND NOW, this 7th day of January, 2015, the Petition for Allowance of Appeal is

DENIED.